DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 06/17/2021, Claims 1-35 have been cancelled, and newly added Claim 36-60 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-40, 43, 47, 50, 51, 55-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (US PGPub 2008/0287907).
Regarding Claim 36, Gregory (US P teaches a gastrointestinal delivery device (Paragraph 0006-0008)comprising: 
an expandable support (22; Figure 1; Paragraph 0030); and 
a releasable dressing (12; Figure 1; Paragraph 0022); 
wherein the device is capable of fitting through a channel when the expandable support is in an unexpanded format (see Figure 13; Paragraph 0034), wherein the releasable dressing (12) comprises chitosan (Paragraph 0026), wherein the dressing is tissue adhesive (Paragraph 0026) and hemostatic (Paragraph 0026), and wherein the dressing is at least one of (i) resistant to substantial swelling in presence of biological fluid or (ii) porous (Paragraph 0028).
Gregory fails to explicitly teach:
The device is capable of fitting through a channel size is of 4mm diameter or less
wherein the dressing has a thickness that is 500 microns or less.
Gregory states that the device for treating gastrointestinal tract (Paragraph 0006 and see also Paragraph 0019-0020) and states that the dressing size, shape and configuration is adapted to the topology and morphology by cutting or molding the dressing in advance and states that the size and shape of the dressing can be altered to accommodate deployment of a bandage structure in the duodenum or stomach (Paragraph 0048). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the size of the device so it can fit through a channel of 4mm or less and it would have been obvious to modify the thickness of the dressing, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II (A). In addition, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II (B). 
Regarding Claim 37, the modified Gregory teaches the gastrointestinal delivery device according to claim 36, wherein the device is capable of fitting through one of: a channel of 3.8 mm diameter or less; a channel of 3.5 mm or less; or a channel of 3.2 mm or less.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the size of the device so it can fit through a channel with the diameters as claimed, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II (A). In addition, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II (B). 
Regarding Claim 38, the modified Gregory teaches the gastrointestinal delivery device according to claim 36, wherein the device further comprises a sheath that envelopes the expandable support and the dressing (28; Figure 1).
Regarding Claim 39, the modified Gregory teaches the gastrointestinal delivery device according to claim 36, further comprising an axis connected to the expandable support (Figure 1)
Regarding Claim 40, the modified Gregory teaches the gastrointestinal delivery device according to claim 36, wherein the expandable support (22) comprises an annular shape in an expanded format configuration (Figure 8).
Regarding Claim 43, the modified Gregory teaches the gastrointestinal delivery device according to claim 36, wherein the expandable support (22) comprises a stable balloon in an expanded format configuration (Figure 30).
Regarding Claim 47, the modified Gregory teaches the gastrointestinal delivery device according to claim 46, wherein the axis comprises a wire (32; Paragraph 0031).
Regarding Claim 50, the modified Gregory teaches the gastrointestinal delivery device according to claim 39, wherein the axis is also the expandable support (22; Figure 1).
Regarding Claim 51, the modified Gregory teaches the gastrointestinal delivery device according to claim 36, wherein the releasable dressing (22) is attached to the expandable support at a dressing tab (40) (Paragraph 0037).
Regarding Claim 55, the modified Gregory teaches a method of delivering a releasable dressing in vivo to a target tissue site in the gastrointestinal tract using the device according to claim 39 (see Claim 39 above), comprising: 
fitting the expandable support, the releasable dressing, and the axis into a narrow channel of 4mm diameter or less (Paragraph 0043); 
expanding the expandable support at a target tissue site (Paragraph 0044-0045); 
adhering the releasable dressing to the target tissue site by applying light pressure (Paragraph 0046); 
collapsing the expandable support (Paragraph 0046); and 
removing the expandable support and the axis from the target tissue site (Paragraph 0046).
Regarding Claim 56, the modified Gregory reference teaches a method of treating gastrointestinal bleeding using the gastrointestinal delivery device according to claim 39 (see rejection of Claim 39 above), comprising 
a) fitting the expandable support, the releasable dressing, and the axis into a narrow channel of 4mm diameter or less (Paragraph 0043); 
b) expanding the expandable support at a target tissue site (Paragraph 0046); 
c) adhering the releasable dressing to the target tissue site (Paragraph 0046); and 
d) stopping gastrointestinal bleeding (Paragraph 0045).
Regarding Claim 57, the modified Gregory disclosed above teaches the method according to claim 56 further comprising applying light pressure on the releasable dressing at the target tissue site (Paragraph 0044).
Regarding Claim 58, the modified Gregory teaches the method according to claim 57, but is silent to wherein the light pressure is about 200 - 300 g.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the amount of pressure since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II (A). In addition, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II (B). 
Regarding Claim 59, the modified Gregory teaches the method according to claim 57, but is silent to wherein the light pressure is applied for about 10 to 60 seconds.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the time of applying pressure, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II (A). In addition, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II (B). 
Regarding Claim 60, the modified Gregory teaches the method according to claim 56, but is silent to wherein the released dressing stops oozing to serious hemorrhagic (>Forrest la UGIB) oozing bleeding at a rate of about 1 ml/min to about 150 ml/min.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify rate of stopping bleeding, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II (A). In addition, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II (B). 
Regarding Claim 61, the modified Gregory teaches the method according to claim 56, wherein the narrow channel is a channel of a gastroscope or a delivery port of a gastroscope (50; Figure 15).
Regarding Claim 62, the modified Gregory teaches the method according to claim 56, but fails to disclose further comprising terminally sterilizing the device.
The Examiner takes official notice sterilizing medical devices is well known in the medical space.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by the modified Gregory for the advantage of providing a safe device which would not introduce infections during the procedure.
Regarding Claim 63, the modified Gregory teaches the method according to claim 62, but fails to disclose wherein the releasable dressing is terminally sterilized.
The Examiner takes official notice sterilizing medical dressings is well known in the medical space.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by the modified Gregory for the advantage of providing a safe dressing which would not introduce infections during the procedure.
Regarding Claim 64, the modified Gregory teaches the method according to claim 56, wherein the releasable dressing comprises a modified chitosan (Paragraph 0045).


Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (US PGPub 2008/0287907) as applied to claim 56 above, and further in view of Mrozek (US PGPub 2016/0030625).
Regarding Claim 65, the modified Gregory teaches the method according to claim 56, but fails to disclose wherein the releasable dressing comprises a catechol modified chitosan.
Mrozek teaches porous polymer composites capable for wound dressing (Paragraph 0004-0005) which comprises a catechol modified chitosan (Paragraph 0048).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify materials of the chitosan dressing taught by Gregory to include catechol as taught by Mrozek since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (See MPEP 2144.07). In this case, the catechol provides the hemorrhage control product the ability to adhere to the wound cavity, thereby enabling the product to seal the wound cavity to decrease bleeding.

Allowable Subject Matter
Claims 41, 42, 44-46, 48, 49, 52-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771